United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.M., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
FIELD OFFICE, Lebanon, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2084
Issued: April 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On June 17, 2008 appellant filed a timely appeal from the July 20, 2007 merit decision of
the Office of Workers’ Compensation Programs, which denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant met her burden to establish that she sustained an injury in
the performance of duty. On appeal, appellant asks the Board to review her case thoroughly.1

1

Appellant did not mention, and expressed no disagreement with, the Office’s May 28, 2008 decision denying a
merit review of her case. She requested reconsideration because she did not remember seeing a Dr. Garvin, as the
Office stated in its July 20, 2007 decision. The claims examiner contacted her, and it appears the matter is now
resolved: appellant saw Dr. Garvin only once for an initial consultation; he was not her doctor. This leaves only the
question of whether appellant is entitled to workers’ compensation benefits. The Board will review the merits of her
case.

FACTUAL HISTORY
On November 3, 2006 appellant, then a 36-year-old bilingual service representative, filed
a claim for compensation alleging that her left hand and wrist condition was a result of her
federal employment. She explained: “On September 17, 2006 my life changed drastically. I got
really severe cramp/pain in my left hand, that ran up my wrist that has disrupted every aspect of
my life ever since. All I was doing at the time was having a conversation.”2
On September 26, 2006 Dr. Paul M. Simonelli, an osteopath, related appellant’s history
and complaints. He described findings on examination and diagnosed a left hand contusion.
Appellant received physical therapy. On October 31, 2006 Dr. Simonelli addressed whether it
was possible that the pain involving appellant’s left wrist was associated with a work injury:
“I again reviewed [appellant’s] history with her on the first visit here on
September 22, 2006. [Appellant] denied any one trauma. She did not suffer a
crush injury, she did not stretch her hand, she did not lift anything heavy, she did
not have a blunt injury, but developed tenderness and pain in her hand.
[Appellant] reports repetitive use of the wrist and hand with the use of a keyboard
at work.
“[Appellant] states today that she did discuss this with her employer and is very
well possible that [she] suffered this injury secondary to repetitive use based upon
the absence of any other cause as well. She is aware of this.”
On November 14, 2006 Dr. Simonelli diagnosed status post contusion left wrist and hand
with complex regional pain syndrome. On January 3, 2007 he noted treatment for contusion of
the left wrist and hand associated with reflex sympathetic dystrophy: “She reviewed with me on
October 31, 2006, that she suffered no trauma but that she spends quite a bit of time at the
keyboard while at work. It is possible that her reflex sympathetic dystrophy resulted from
repetitive use of her wrist and hand at work.”
In a decision dated February 8, 2007, the Office denied appellant’s claim for
compensation benefits on the grounds that the medical evidence failed to establish that her left
wrist condition resulted from the established work-related events. It found Dr. Simonelli’s
opinion speculative and not rationalized.
Dr. Simonelli referred appellant to Dr. Robert A. Garvin, an anesthesiologist and pain
specialist, for a consultation. The Office received Dr. Garvin’s December 5, 2006 report.
Dr. Garvin related appellant’s history and findings on physical examination, and he diagnosed
complex regional pain syndrome of the left hand.
Appellant requested reconsideration. She stated that, after working a full day on
September 19, 2007 typing at a workstation that was not set up correctly, the swelling,
discoloration and pain in her hand worsened. Appellant submitted general information,
including illustrations, on the subject of typing posture.
2

September 17, 2006 was a Sunday, a nonwork day for appellant.

2

The Office received an April 2, 2007 letter from appellant’s district manager, who stated
that on the morning of September 18, 2006 (a Monday) appellant called to say that she spent
Sunday at the emergency room because of a problem with her left hand and arm. “She told me
that she was visiting her mother’s home and out of the blue, she had unbearable pain in her left
arm.” Appellant decided to go to the emergency room. The district manager noted that appellant
came into work on September 19, 2006, and by the end of the day, her arm and hand were even
more swollen than when she arrived: “[Appellant] told me that after working an 8-hour day she
had more pain. At that point, it’s important to note that her workstation was not set up to
accommodate the difficulty she was having with her arm.” On May 29, 2007 the district
manager stated: “Although I [a]m not a medical expert or physician, based on my ‘lay’
observation, I would have to conclude that the level of the keyboard prior to the adjustment was
what was causing the discoloration, pain and swelling in her wrist and arm. Once this was
‘corrected,’ she no longer experienced those symptoms.”
In a decision dated July 20, 2007, the Office reviewed the merits of appellant’s claim and
denied modification of its prior decision. It found that the medical evidence offered no medical
rationale to support that factors of employment caused appellant’s diagnosed condition.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides compensation for the disability of
an employee resulting from personal injury sustained while in the performance of duty.3 An
employee seeking benefits under the Act has the burden of proof to establish the essential
elements of her claim. When an employee claims that she sustained an injury in the performance
of duty, she must submit sufficient evidence to establish that she experienced a specific event,
incident or exposure occurring at the time, place and in the manner alleged. She must also
establish that such event, incident or exposure caused an injury.4
Causal relationship is a medical issue,5 and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence that includes a physician’s rationalized opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the established
incident or factor of employment. The opinion of the physician must be based on a complete
factual and medical background of the claimant,6 must be one of reasonable medical certainty,7
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the established incident or factor of employment.8
3

5 U.S.C. § 8102(a).

4

John J. Carlone, 41 ECAB 354 (1989).

5

Mary J. Briggs, 37 ECAB 578 (1986).

6

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

7

See Morris Scanlon, 11 ECAB 384, 385 (1960).

8

See William E. Enright, 31 ECAB 426, 430 (1980).

3

Although the opinion of a physician supporting causal relationship need not reduce the
cause or etiology of a disease or condition to an absolute medical certainty, neither may the
opinion be speculative or equivocal.9
The statement of a lay person is not competent evidence on the issue of causal
relationship.10
Newspaper clippings, medical texts, and excerpts from publications are of no evidentiary
value in establishing the necessary causal relationship, as they are of general application and are
not determinative of whether the specific condition claimed was causally related to the particular
employment injury involved.11
ANALYSIS
The Office does not dispute the employment factors to which appellant attributes her left
wrist and hand condition. Appellant used a keyboard at work. The district manager confirmed
that appellant worked eight hours on September 19, 2007 at a workstation that was not set up to
accommodate the difficulty she was experiencing with her left arm. The only question that
remains is whether these factors of employment caused an injury.
Dr. Simonelli, appellant’s osteopath, twice reported the possibility of a work-related
injury. On October 31, 2006 he stated that it was “very well possible,” in the absence of any
other cause, that appellant suffered her injury secondary to repetitive use. On January 3, 2007 he
again stated: “It is possible that her reflex sympathetic dystrophy resulted from repetitive use of
her wrist and hand at work.” But such statements are speculative in nature. To discharge her
burden of proof, appellant must submit a medical opinion that is well reasoned, one that logically
explains how specific factors of her federal employment, such a using a keyboard or working at a
particular workstation on September 19, 2007, caused or aggravated a contusion or reflex
sympathetic dystrophy or complex regional pain syndrome. Dr. Simonelli’s reports are
insufficient to establish her claim because they are speculative. Dr. Simonelli did not discuss the
nature of appellant’s diagnosed condition. He did not soundly explain to a reasonable degree of
medical certainty how any specific employment activities would cause or aggravate her
diagnosed condition. Appellant did not discharge her burden of proof as the medical reports
guess at the possibility of causal relationship.
Appellant’s own opinion has no evidentiary value in establishing the critical element of
causal relationship. Neither does the opinion of her district manager. Causal relationship is a
medical issue and must be established by a well-reasoned medical opinion. Lay opinions carry
no weight. Moreover, the general information appellant submitted on the subject of typing
posture is not probative to the causal relationship. Such information applies generally and does
9

Philip J. Deroo, 39 ECAB 1294 (1988); Jennifer Beville, 33 ECAB 1970 (1982) (statement of a Board-certified
internist that the employee’s complaints “could have been” related to her work injury was speculative and of limited
probative value).
10

James A. Long, 40 ECAB 538 (1989); Susan M. Biles, 40 ECAB 420 (1988).

11

Gaetan F. Valenza, 35 ECAB 763 (1984); Kenneth S. Vansick, 31 ECAB 1132 (1980).

4

not directly address whether appellant’s condition was causally related to her particular
employment factors. That is something for a physician to explain based on an accurate factual
and medical history.
Because the evidence appellant submitted fails to establish the element of causal
relationship, the Board finds that she has not met her burden of proof. The Board will therefore
affirm the Office’s July 20, 2007 decision denying her claim for benefits.
CONCLUSION
The Board finds that appellant has not met her burden to establish that she sustained an
injury in the performance of duty. The medical opinion evidence does not establish causal
relationship.
ORDER
IT IS HEREBY ORDERED THAT the July 20, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

